SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Gold & Precious Metals Fund Effective October 1, 2013, the following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub-heading of the ”MANAGEMENT” section of the summary section of the fund’s prospectus. Terence P. Brennan, Director. Lead Portfolio Manager ofthe fund. Joined the fund in 2011. Manuel Tenekedshijew, Vice President. Portfolio Manager of the fund. Joined the fund in 2009. Please Retain This Supplement for Future Reference September 30, 2013 PROSTKR-302
